Case 2:16-cv-00816-CCC-JBC Document 288 Filed 06/25/20 Page 1 of 3 PageID: 6473



 Michael D'Antonio

 Wed 6/24/2020 7:42 PM

 To:

       •   NJD-HelpDesk

 Dear Judges Cecchi and Judge Clark:



 Please accept this E-mail in Opposition to the above referenced Submission by the Defendants Borough
 of Allendale.



       1. The Pfund McDonnell Firm has submitted testimony about facts that the Plaintiff has submitted
          thereby by testifying as to facts. The Attorneys are not fact witness' and have failed to produce
          depositions of the Current Mayor, The CFO, The Borough Clerk/Custodian of Records or
          members of the staff. Nor have they used the decision of the Ghironda Report, which is fact
          sensitive in support of all Plaintiff's submission and has not been opposed or countered by the
          Defense FIRM PFUND MCDONNELL, As such the instant letter should be suppressed.

       2. The Firm attempted to Forum Shop Judge Hammer to decide a motion without leave of the
          Court and removing Judge Clark.

       3. Opposition by this Plaintiff prevailed in Judge Clark maintaining the disposition of the Motions
          pending.

       4. The Firm did not state that the Plaintiff's complaint was REOPENED in the presence of material
          which required the Court to make decisions upon.

       5. The Firm did not state that the case was Ordered to be reopened ECF No 276 5/13/20 " Ordered
          that the Clerk of the Court shall reopen this case to allow the Court to consider Plaintiff's
          submissions.

       6. The instant letter before the Court ECF No 287 must be suppressed as to form and content
          matter in violation of RPC and Federal RICO Predicates Title 544 Section 2 and Title 654 Statute
          of Limitations

       7. The Relevant Procedural History as stated on Page 2 section A are moot and not factual or
          reminding the Court that the matter is reopened.

       8. Plaintiff filed Subpoenas and as a result of same and in addition to the Financial documents
          submitted by Plaintiff allow the Court to deny the Firm's Improper request for any relief, as it
          violates all the Federal Rico predicates including MONEY LAUNDERING.

       9. In Section B "Request for Continued Stay on Discovery " first paragraph the Firm states "In
          defiance of civil procedure Plaintiff continues to file numerous improper submissions with false
          and defamatory statements ." The Firm does not clarify this submission and as the Court and the
Case 2:16-cv-00816-CCC-JBC Document 288 Filed 06/25/20 Page 2 of 3 PageID: 6474



        Clerk's Office is aware Plaintiff submitted exact duplicate copies of the Borough of Allendale's
        Budget Report, Redacted Bank Statements proving the account exists whereby interest is being
        earned and thereby exasperating the truthfulness of the submitted Budget Reports these
        documents prove by simple math that the amount collected by the Tax collector and the CFO far
        exceed the amount of funds necessary to operate the Borough of Allendale. The Revenue
        Transaction Audit Trail Further Proves that wire transfers are being made and that hundreds of
        thousands of Dollars annually, of tax payers and Plaintiff's moneys are not being truthfully
        accounted for.

    10. The Revenue Transaction Audit Trail further does NOT SHOW the builders escrow activity nor
        the truthful amount of funds totally collected from all sources of Revenue.

    11. The Revenue Transaction Audit Trail shows the Borough purchased a large property and collects
        over $66,000.00 monthly with no real estate taxes as the town owned properties do not get a
        property assessment so these funds are also not accounted for in the revenue stream to the Tax
        payers on the Budget report.

    12. As to defamatory statements the Firm has submitted no counter statements to PROVE
        Defamation by this Plaintiff or document by document proving defamation.

    13. The Firm States 2nd paragraph Section B "Plaintiff has provided no legal basis nor any factual
        predicate for discovery demands to be issued. The stay of discovery should continue until the
        motion to dismiss the 3rd Amended Complaint is ultimately decided. The use of discovery prior
        to this decision would severely prejudice Defendants and involve them in unnecessary, costly
        litigation expense ultimately born by the tax payer." This is false as the Plaintiff has proven
        standing in several ways. The Plaintiff also recites that the Insurance policy endorsed by the JIF (
        Joint Insurance Fund) in the Plaintiff's name solely, allows the JIF to pay for the litigation. This is
        why the Firm keeps making responses like this, they get paid for every Motion and Letter that
        they send.

    14. The Firm is silent about Plaintiff's submissions of Legal RICO PREDICATES and Statute of
        Limitations.

    15. The Firm is incorrect about the Discovery requests in that the discovery will further add to the
        existing proofs before the Court and may reveal exactly how much money is being laundered to
        Elected or appointed Officials of the Borough and how much money is owed to the Plaintiff on
        just tax over appropriations and that it is the Plaintiff's legal right to discovery and is part of
        every Law Suit.

    16. In that Ms. McDonnell of the firm labeled me a "Serial Litigator" I take extreme exception to her
        closing statement about filing unnecessary, defamatory and harassing submissions.

    17. This Plaintiff and the Attorneys Client still have the option of settling this matter as offered in
        Plaintiff's prior attempts to settle this and Plaintiff will withdraw the complaint upon receipt of
        payment for the damages.

    18. No other Defendants opposed Rule 26 Discovery!

    19. The Law Firm did not include a Certification of Truthfulness on their submission.
Case 2:16-cv-00816-CCC-JBC Document 288 Filed 06/25/20 Page 3 of 3 PageID: 6475



 I certify that the above statements are true, I am aware that if any of the foregoing statements are
 willfully false, I am subject to punishment.

 Michael A. D' Antonio

 Please enter this on the ECF System as notice to all parties

 CC: Judge Cecchi, Clerk W.T. WALSH
